4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 1 of 36 - Page ID # 1874


                         THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

NICHOLE WALKINSHAW, TYSHA                          )
BRYANT, APRIL ENDICOTT,                            )
HEATHER NABITY, MEGHAN                             )
MARTIN, ALANDREA ELLWANGER,                        )
TROY STAUFFER, and all other similarly             )    Case No. 4:19-cv-03012-BCB-SMB
situated former or current employees of            )
Defendants,                                        )
                                                   )
                               Plaintiffs,         )
v.                                                 )
                                                   )
COMMONSPIRIT HEALTH f/k/a                          )
CATHOLIC HEALTH INITIATIVES,                       )
CHI NEBRASKA d/b/a CHI HEALTH,                     )
and SAINT ELIZABETH REGIONAL                       )
MEDICAL CENTER,                                    )
                                                   )
                               Defendants.         )

                         DEFENDANTS’1 BRIEF IN OPPOSITION
               TO PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION




           1
         CommonSpirit Health f/k/a Catholic Health Initiatives (“CommonSpirit”) joins in this
Opposition to Plaintiffs’ Motion for Conditional Certification subject to its objection that it is not
subject to personal jurisdiction in this Court, which it timely raised (and intends to re-raise in
response to the Corrected Second Amended Complaint). (See Dkt. 44, 60) By joining this brief
and otherwise participating in this litigation, CommonSpirit does not waive its objections to
personal jurisdiction for any purpose, including appeal.


74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 2 of 36 - Page ID # 1875


                                                  TABLE OF CONTENTS

I.         FACTUAL BACKGROUND ............................................................................................. 2

II.        LEGAL STANDARD ......................................................................................................... 9

           A.        Plaintiffs’ testimony demonstrates their Complaint—on its fourth iteration—
                     remains riddled with inaccuracies and is unreliable. ............................................ 10

           B.        Plaintiffs can satisfy neither an intermediate nor a more lenient standard. .......... 13

           C.        Plaintiffs’ sworn testimony precludes satisfaction of either standard. ................. 16

III.       ARGUMENT .................................................................................................................... 17

           A.        No common and unlawful policy exists—the Policy here is lawful. .................... 18

           B.        No nurse outside St. Elizabeth’s IR Department in the period 2016-2018 is
                     similarly situated to Plaintiffs. .............................................................................. 21

           C.        Similarly situated individuals do not exist—there are no opt-in plaintiffs. .......... 25

           D.        Individualized issues predominate, rendering treatment as a collective action
                     inappropriate. ........................................................................................................ 27

IV.        PLAINTIFFS’ PROPOSED NOTICE AND METHOD OF DELIVERY ARE
           INAPPROPRIATE. .......................................................................................................... 30

V.         CONCLUSION ................................................................................................................. 32




                                                                      i
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 3 of 36 - Page ID # 1876


           Plaintiffs present the Court with a veritable case study demonstrating when conditional

certification must be denied. The seven Named Plaintiffs (“Plaintiffs”) gave dispositive sworn

testimony demonstrating that while they may be similarly situated to one another, their

Department was an anomaly. They represent a small, single, unique department at St. Elizabeth.

Not one Plaintiff was able to identify a nurse outside of Plaintiffs’ Department who performed

“On-Call Work”2 and was directed not to report it (and was thus not compensated for it), which

is the crux of Plaintiffs’ Fair Labor Standards Act (“FLSA”) claim for which conditional

certification is sought.

           Plaintiffs were registered nurses in the Interventional Radiology Department (“IR

Department”) at St. Elizabeth at some time between 2016 and 2019. Their Department Director

went rogue. He established a practice that was in direct violation of Defendants’ lawful Policy

(“Policy”).3 Plaintiffs admit they have no knowledge of Defendants’ written lawful Policy being

violated in any other Department at St. Elizabeth, much less at any other CHI Health or

CommonSpirit facility.       Plaintiffs’ sworn testimony trumps their counsel’s assertions and

arguments otherwise. Plaintiffs’ Motion lacks a good faith basis in fact, as does their Complaint.

           2
         Plaintiffs and Defendants have agreed to use the term “On-Call Work” to describe the
work at issue in this case, which is work performed remotely outside of a hospital setting during
an on-call shift. On-Call Work consists of work performed “relating to the employees’ positions
and activities as nurses and consisting of, for example, phone calls, emails, and text messages,
and responding to and following up on them while they are ‘on-call’.” (Dkt. 66 at 3) This is not
a case involving a violation of the FLSA based on an alleged failure to compensate for time
spent “engaged to wait.” See, e.g., Reimer v. Champion Healthcare Corp., 258 F.3d 720 (8th
Cir. 2001) (setting out the test used in this Circuit for determining whether downtime during an
on-call shift must be compensated). Plaintiffs have testified that they were properly
compensated for all work performed during on-call shifts, except for On-Call Work. (Ex. E, July
23, 2020 Deposition of Plaintiff April Endicott (“Endicott Depo.”) at 56:22-57:5; Ex. B, July 23,
2020 Deposition of Plaintiff Tysha Bryant (“Bryant Depo.”) at 20:21-24; Ex. E, July 30, 2020
Deposition of Plaintiff Meghan Martin (“Martin Depo.”) at 13:2-6; Ex. F, July 30, 2020
Deposition of Plaintiff Heather Nabity (“Nabity Depo.”) at 16:8-25; Ex. H, July 30, 2020
Deposition of Plaintiff Nichole Walkinshaw (“Walkinshaw Depo.”) at 19:4-19; Ex. G, July 30,
2020 Deposition of Plaintiff Troy Stauffer (“Stauffer Depo.”) at 12:16-24, 13:12-23)
           3
          “Policy” refers to the policy across CHI Health entities to compensate nurse employees
at 1.5 times their regular rate for time spent performing On-Call Work, as set forth in its written
on-call policies. (Ex. A, Austin Dec. at ¶¶ 6-14, Ex. 2, 3, 4, 5)


74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 4 of 36 - Page ID # 1877


           Plaintiffs’ Motion also ignores important, fundamental legal precedent. First, Plaintiffs

request the Court analyze Defendants’ common lawful Policy as courts analyze a common

unlawful policy.       No legal authority supports their erroneous analysis, particularly where

Plaintiffs’ testimony contradicts the very assumption Plaintiffs’ counsel urges upon this Court—

an enterprise-wide lack of compliance with Defendants’ lawful Policy. Furthermore, while a

court often looks to “substantial allegations” in a complaint, Plaintiffs’ sworn testimony

contradicts and undercuts material assertions in their Complaint—even after four iterations,

including now a “Corrected” complaint, which Plaintiffs’ testimony demonstrates remains

factually incorrect. Their Complaint – in any iteration – cannot be relied on in the face of

Plaintiffs’ contradictory testimony. Plaintiffs’ testimony and the law permit just one result—

Plaintiffs’ Motion must be denied.

I.         FACTUAL BACKGROUND: The following 10 Facts Demonstrate that St.
           Elizabeth’s IR Department was small, unique and led by a rogue Director whose
           authority was limited to that Department and who violated St. Elizabeth’s lawful
           On-Call Work Policy.

           The issue before the Court is extraordinarily narrow and discrete, particularly in the

context of the Plaintiffs who are seven homogeneous IR nurses in a single, small department

seeking certification of a collective of over 600 nurses of various specialties, across dozens of

distinct departments, two states and 15 entities—with different supervisors, directors and entity

leadership. Contrary to Plaintiffs’ account—and their 200-paragraph Complaint—the issue here

is factually narrow and straightforward.

           The following Ten Facts demonstrate the misguided nature of Plaintiffs’ pursuit of

conditional certification. While conditional certification is often considered a low bar, there is a

bar – which Plaintiffs cannot meet. (If there weren’t a bar or a gate or a threshold, then there

would literally be no reason parties engage in briefing. The Plaintiffs are asking the Court to just

be a rubber stamp; i.e., acting as though the Court has no power, or meaningful role, in this

                                                   2
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 5 of 36 - Page ID # 1878


process.) Indeed, these Ten Facts independently demonstrate that conditional certification is

unwarranted and unjust. Each Fact is supported by sworn testimony, largely the testimony of

Plaintiffs. The Ten Facts and supporting evidence demonstrate that Plaintiffs’ Department was

an island, separate and distinct, and operating under a Director who refused to follow the law of

the land.4 It was an anomaly. A good faith factual basis for requesting certification is lacking:

           Fact 1:          A lawful Policy has governed On-Call Work continuously at St.

Elizabeth since at least December 2012, in various but substantively similar written

iterations. (Ex. A, Austin Dec. at ¶¶ 6-14)5

                    The Policy requires employees report On-Call Work performed remotely during
                     an on-call shift: “Calls need to be tracked on a Time Edit Log and turned into the
                     Supervisor/Director before the end of the pay period.” (Id. at Ex. 2, 3, 4, 5)

                    The Policy requires compensation for reported work at 1.5 times the nurse’s
                     regular hourly rate in 15-minute increments: “Situations where work can be taken
                     care of over the phone or remotely without coming in to the facility will be paid a
                     guaranteed minimum of 15 minutes or actual time worked, whichever is greater,
                     at one and one-half times base rate.”6 (Id.)

                    Plaintiffs claim—in blatant, direct violation of the Policy—their Department
                     Director and supervisors prohibited them from reporting On-Call Work. (See


           4
         Ex. A, Declaration of Aaron Austin (“Austin Dec.”) at ¶ 19 (“The Interventional
Radiology Department Director’s failure to properly execute the On-Call Policies became a
subject of performance management for the Interventional Radiology Director, who ultimately
was involuntarily separated from St. Elizabeth employment.”)
           5
         The policy bundle covers the Relevant Time Period at St. Elizabeth. The remainder of
the On-Call Policies in effect at CHI Health facilities during the Relevant Time Period (Ex. A,
Austin Dec. at ¶ 21 and Ex. 11) are also all, on their face, facially lawful. Plaintiffs have not
argued otherwise.
           6
         Notably, the rate of pay for these Plaintiffs was in the range of $29 to $40 per hour.
(Ex. A, Austin Dec. at ¶ 14; Complaint at ¶¶ 73, 78, 85, 91, 98, 105, 110) Thus, the rate of pay
for On-Call Work for Plaintiffs, when applied properly, is $10.88 to $15 per 15-minute
increment. (Ex. A, Austin Dec. at ¶ 14) The Policy directs payment well beyond any FLSA
obligation. While Plaintiffs’ counsel makes noise about the $2-$4 hourly rate for on-call shifts,
those are shifts in which Plaintiffs are available, but perform no work. If work is performed
during an on-call shift, nurses are paid at either their hourly rate or a higher differential in every
instance. (Ex. A, Austin Dec. at ¶¶ 12-14, Ex. 2, 3, 4, 5) The Policy here at issue is but one
example of paying at a much higher hourly rate when work is performed during an on-call shift.
(Id.)

                                                      3
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 6 of 36 - Page ID # 1879


                     Plaintiffs’ Corrected Second Amended Class Action Complaint, Dkt. 115, at ¶
                     124(a) and (d); see also supra fn. 4)

           Fact 2:          St. Elizabeth trains its nurses that all work performed must be

recorded and reported, and St. Elizabeth’s February 2016 to September 2018 Time Edit

Logs reflect literally thousands of time-edits, including for On-Call Work. (Ex. A, Austin

Dec. at ¶¶ 15-16)

                    St. Elizabeth nurses use Kronos (a computerized system) to track time when the
                     nurses clock-in and clock-out. The Kronos system allows nurses to edit their time
                     worked to capture compensable work performed remotely (when not at the
                     facility). Long hand time edit logs and email previously were used for this
                     purpose. (Ex. A, Austin Dec. at ¶ 17) Nurses received training on the expectation
                     that all time be reported and the use of time edit logs. (Id. at ¶¶ 15-16; Ex. F,
                     Nabity Depo. 93:24-95:19, 188:8-189:20, 191:20-193:19; Ex. D, Endicott Depo.
                     175:4-176:6; Ex. E, Martin Depo. 117:24-118:13; Ex. B, Bryant Depo. 244:7-
                     245:20; Ex. C, July 28, 2020 Deposition of Plaintiff Alandrea Ellwanger
                     (“Ellwanger Depo.”) at 109:15-110:2; Ex. H, Walkinshaw Depo. 95:10-96:10)

           Fact 3:          All seven Plaintiffs worked as registered nurses in the IR Department

at St. Elizabeth in the period from 2016 through 2019; their knowledge of On-Call Work is

limited to that Department. (See Complaint at ¶¶ 11–17)

                    Each Plaintiff testified to a lack of knowledge of how On-Call Work is
                     compensated in any other Department at St. Elizabeth or at any other entity
                     identified in their Complaint.7 Plaintiffs present absolutely no good faith factual
                     basis for their counsel leaping to the unsupported conclusion that the lawful
                     Policy uniformly was violated enterprise-wide.

           Fact 4:          The IR Department at St. Elizabeth employed approximately four to

seven nurses at any given time from 2016 through 2019. (Ex. A, Austin Dec.at ¶ 19)

                    In contrast, through this time period, the CHI Health hospitals identified in
                     Plaintiffs’ Motion employed approximately 660 other medical nurses who
                     worked on-call shifts during that time, including approximately 245 such medical

           7
         See Ex. D, Endicott Depo. 91:31-92:7, 281:24-282:10; Ex. B, Bryant Depo. 107:4-8,
112:7-13, 116:8-12, 257:12-17; Ex. E, Martin Depo. 15:7-10, 25:14-25, 211:2-12; Ex. F, Nabity
Depo. 234:4-8, 236:7-12; Ex. H, Walkinshaw Depo. 71:18-72:11, 101:14-19; Ex. C, Ellwanger
Depo. 24:10-25:7, 26:14-27:10; 178:9-23, 200:20-201:5, 204:24-205:3; Ex. G, Stauffer Depo.
52:3-5, 53:23-25, 55:6-8, 71:14-18, 72:12-19, 79:2-25.

                                                     4
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 7 of 36 - Page ID # 1880


                     nurses at St. Elizabeth. (See Dkt. 100-16, Ex. 1O, at 7–8 and Dkt. 100-17, Ex. 1P,
                     at 7–8)

           Fact 5:         The IR Department Director, whose responsibility begins and ends in

the IR Department, prohibited IR nurses (Plaintiffs) from reporting On-Call Work. (Ex.

A, Austin Dec. at ¶ 19)

                    The Plaintiffs all attribute the prohibition on reporting time directly to—and only
                     to—the IR Department Director and their direct supervisors, two of whom are
                     Named Plaintiffs. (Ex. H, Walkinshaw Depo. 177:16-19; Ex. G, Stauffer Depo.
                     21:2-8, 14-22, 22:9-16; Ex. B, Bryant Depo. 137:16-24; Ex. C, Ellwanger Depo.
                     155:4-8; see also infra fn. 21)

                    The IR Department Director has no supervisory authority over any nurse other
                     than those working in the St. Elizabeth IR Department. (Ex. A, Austin Dec.at ¶
                     19; Ex. G, Stauffer Depo. 91:22-92:1; Ex. F, Nabity Depo. 68:16-20)

           Fact 6:         The nursing responsibilities in the IR Department are unique,

especially the On-Call Work performed in the Department. (Ex. F, Nabity Depo. 79:19-24,

81:16-22, 88:14-21, 200:10-202:8; Ex. D, Endicott Depo. 49:3-11, 159:24-160:1, 166:15-24,

167:9-10; Ex. B, Bryant Depo. 226:21-24, 245:17-20)

                    CHI Health has produced over 500 pages of job descriptions for various kinds of
                     nurses employed in various departments across the entities identified in the
                     Complaint. (Ex. A, Austin Dec. at ¶ 5, Ex. 1) Even within a given Department,
                     there are various levels of nurses. (Id.)

                    Several Plaintiffs worked in other St. Elizabeth departments or at another CHI
                     Health entity prior to their work in the IR Department, but not a single Plaintiff
                     has ever performed On-Call Work in any department other than the IR
                     Department at St. Elizabeth. (Ex. D, Endicott Depo. 21:7-9; Ex. B, Bryant Depo.
                     89:12-17, 164:12-165:245; Ex. F, Nabity Depo. 29:13-21; Ex. G, Stauffer Depo.
                     52:3-55:8, 70:18-71:18)

                    In the IR Department physicians, at that time, worked directly with the on-call
                     nurses, which is unusual, and the calls and text messaging between IR nurses and
                     physicians was directly the result of the specific and unique nature of the
                     procedures performed in the IR Department. (Ex. D, Endicott Depo. 49:3-11;
                     Ex. F, Nabity Depo. 79:19-24, 88:14-21)

                    IR Department nurses were distinct from other “floor” or charge nurses, and
                     nurses in the IR Department needed specific training to work in the department.
                     (Ex. D, Endicott Depo. 159:24-160:1, 166:15-24, 167:9-10; Ex. B, Bryant Depo.
                                                     5
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 8 of 36 - Page ID # 1881


                     245:17-20) The work in the IR Department was “sophisticated” and, as a result,
                     other nurses could not take on-call shifts for the IR Department due to the unique
                     training and knowledge necessary to complete On-Call Work. (Ex. B, Bryant
                     Depo. 226:21-24; Ex. F, Nabity Depo. 81:16-22)

           Fact 7:         Plaintiffs have no knowledge of any Director (other than their own St.

Elizabeth IR Director) prohibiting nurses from reporting On-Call Work.

                    Plaintiffs testified they have no firsthand knowledge of how On-Call Work works
                     or doesn’t work in other departments including how the Policy applies in other
                     departments, whether On-Call Work is permitted in other departments, whether
                     On-Call Work is performed in other departments, and how On-Call Work is
                     reported and paid in other departments; Plaintiffs’ knowledge is limited to the IR
                     Department and the face of the lawful Policy. (Ex. D, Endicott Depo. 281:25-
                     282:10; Ex. B, Bryant Depo. 107:4-8, 112:7-13, 115:15-24, 116:80-12, 257:12-
                     17; Ex. E, Martin Depo. 14:6-21, 15:7-10, 17:15-22, 25:14-26:22, 93:19-94:1,
                     131:1-7, 133:22-134:1, 211:2-12; Ex. F, Nabity Depo. 73:16-21, 234:4-8, 236:7-
                     12; Ex. H, Walkinshaw Depo. 61:13-17, 62:15-63:10, 71:18-72:11, 101:14-19,
                     177:20-24; Ex. G, Stauffer Depo. 71:19-22, 72:2-19, 74:14-76:5, 78:3-19, 79:2-
                     25; 82:1-9, 109:10-17; Ex. C, Ellwanger Depo. 178:9-23, 200:20-201:5)

           Fact 8:         In Fall 2018, the IR Department’s prohibition on reporting On-Call

Work was discovered by leadership outside the IR Department and promptly corrected,

and since at least the end of October 2018, all Plaintiffs who performed On-Call Work have

been compensated consistent with the lawful Policy. (Ex. A, Austin Dec. at ¶ 20; Ex. D,

Endicott Depo. 56:22-57:5; Ex. B, Bryant Depo. 154:20-25, 159:6-11; Ex. E, Martin Depo.

199:17-23; Ex. F, Nabity Depo. 74:18-23, 75:2-7; Ex. H, Walkinshaw Depo. 189:19-23; see also

Pl.’s Motion, Dkt. #99, at 10 n.3 and supra fn. 4)

                    Plaintiffs employed in the IR Department through December 2018 had an
                     opportunity to participate in an IR Department audit to capture pre-November
                     2018 unreported On-Call Work for a period of two years prior, but Plaintiffs
                     elected to pursue this litigation instead. (Ex. D, Endicott Depo. 66:2-67:5; Ex. E,
                     Martin Depo. 174:16-179:18; Ex. B, Bryant Depo. 169:18-170:21; Ex. H,
                     Walkinshaw Depo. 140:20-141:3; Ex. F, Nabity Depo. 169:5-170:3)

           Fact 9:         Plaintiffs’ FLSA claim is for overtime pay only – specifically, instances

in which Plaintiffs claim their unreported On-Call Work brought their compensable hours

over the 40-hour FLSA threshold, which Plaintiffs acknowledge requires highly

                                                     6
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 9 of 36 - Page ID # 1882


individualized evidence and analysis. (Ex. D, Endicott Depo. 255:24-256:8; Ex. G, Stauffer

Depo. 127:6-21; Ex. C, Ellwanger Depo. 178:20-180:6; Ex. H, Walkinshaw Depo. 179:14-

183:18, 210:9-212:3)

                   Plaintiffs acknowledge that each Plaintiff’s experience with On-Call Work is
                    unique to a given Plaintiff. (Ex. D, Endicott Depo. 255:1-256:8; Ex. E, Martin
                    Depo. 25:14-25, 211:2-12, 244:1-17; Ex. F, Nabity Depo. 236:7-12; Ex. H,
                    Walkinshaw Depo. 71:18-72:4; Ex. G, Stauffer Depo. 79:2-21; Ex. C, Ellwanger
                    Depo. 28:15-20)

                   Plaintiffs acknowledge that they are unaware of how a determination could be
                    made of what they may be owed and that any such analysis would be highly
                    individualized, depending in part on the veracity and existence of records
                    retained by each Plaintiff.8 (Ex. D, Endicott Depo. 255:1-256:8; Ex. E, Martin
                    Depo. 244:17-250:2; Ex. F, Nabity Depo. 86:4-88:1; Ex. H, Walkinshaw Depo.
                    178:5-12; Ex. C, Ellwanger Depo. 179:7-180:6; Ex. G, Stauffer Depo. 128:15-
                    129:7)9

                   Furthermore, Plaintiffs worked different schedules – such as Nabity at a full-time
                    schedule of 32 hours a week (Ex. F, Nabity Depo. 93:1-10) in contrast with
                    Walkinshaw and Bryant, who worked part-time since approximately 2016 at
                    approximately 20 hours a week. (Ex. H, Walkinshaw Depo. 55:21-24; Ex. B,
                    Bryant Depo. 201:1-20)

           Fact 10:       Eighteen months have passed since Plaintiffs filed and publicized this

lawsuit, and not one nurse has joined the action.10



           8
         Several Plaintiffs testified they have not retained records reflecting the performance of
much of the On-Call Work they claim to have performed. (Ex. D, Endicott Depo. 112:23-
113:11; Ex. B, Bryant Depo. 217:3-6, 251:8-252:8; Ex. C, Ellwanger Depo. 170:21-171:1; Ex.
H, Walkinshaw Depo. 109:24-110:5; Ex. F, Nabity Depo. 24:16-25:17)
       9
          Plaintiffs themselves have acknowledged the extreme complexity of determining
damages in this situation, which will require determining whether On-Call Work was performed,
whether it was reported, whether it was compensated, whether the work took a nurse’s workweek
hours beyond 40 hours, amongst other considerations. (See, e.g., Ex. D, Endicott Depo. 255:1-
256:8; Ex. E, Martin Depo. 244:17-250:2; Ex. F, Nabity Depo. 86:4-88:1; Ex. H, Walkinshaw
Depo. 178:5-12; Ex. C, Ellwanger Depo. 179:7-180:6)
           10
          Though Plaintiffs seek to create evidence regarding a limited number of other
departments at St. Elizabeth, in particular the Endoscopy Department, their testimony
demonstrates the lack of a factual foundation for such assertions. Plaintiffs lack any firsthand
knowledge outside of the IR Department at St. Elizabeth. (See Ex. D, Endicott Depo. 81:9-16;
Ex. B, Bryant Depo. 105:11-107:23; Ex. H, Walkinshaw Depo. 73:14-74:4, 101:14-19; Ex. C,
Ellwanger Depo. 16:4-8, 17:18-18:12; Ex. E, Martin Depo. 34:7-22)

                                                    7
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 10 of 36 - Page ID # 1883


                  In February 2019, Plaintiffs publicized the filing of their lawsuit in Nebraska, in
                   which twelve of the CHI Health facilities at issue are located, but not one nurse
                   has opted in to this action. See, e.g., Lori Pilger, Nurses Sue CHI Health
                   Alleging Hospital Violates Law with On-Call Pay Rate, LINCOLN JOURNAL STAR
                   (Feb. 8, 2019), https://journalstar.com/news/local/crime-and-courts/nurses-sue-
                   chi-health-alleging-hospital-violates-law-with-on/article_b17070f3-343a-5a22-
                   b534-729b55702938.html; Julie Anderson, Lincoln Nurses Sue CHI Health,
                   Alleging They Were Not Paid Proper Wages for On-Call Hours, OMAHA WORLD
                   HERALD:         LIVE      WELL          NEBRASKA         (Feb.       9,     2019),
                   https://omaha.com/livewellnebraska/lincoln-nurses-sue-chi-health-alleging-they-
                   were-not-paid-proper-wages-for-on-call/article_fb8cb22c-2753-55a2-99ef-
                   f9618e9547e6.html.

                  Plaintiffs also testified that there were social media postings about the lawsuit.
                   (Ex. E, Martin Depo. 63:25-65:14; Ex. B, Bryant Depo. 126:10-127:16)

                  Not one of the seven Plaintiffs can identify another nurse (outside the St.
                   Elizabeth IR Department) who has performed On-Call Work and was directed
                   not to report that On-Call Work or was not paid for the On-Call Work. (Ex. E,
                   Martin Depo. 74:19-75:4; Ex. H, Walkinshaw Depo. 66:8-13, 69:18-25, 70:23-
                   71:17; Ex. G, Stauffer Depo. 127:22-25; Ex. B, Bryant Depo. 230:4-19; Ex. D,
                   Endicott Depo. 279:24-280:6)

           In short, Plaintiffs’ allegations (in contrast to their counsel’s assertions) are well-defined

and limited to their own Department at St. Elizabeth. There is no factual basis for extending

Plaintiffs’ unique circumstance or their rogue Director’s violation of St. Elizabeth’s lawful

Policy to any other department or entity. Plaintiffs have no good faith factual basis to assert a

violation of the lawful Policy outside of their St. Elizabeth IR Department. Their assertions

concern their own Department—only. Their counsel’s assertions are not evidence, and certainly

are not a basis – particularly in the face of Plaintiffs’ sworn testimony – for conditional

certification. There is no factual basis for conditional certification.

           Accordingly, the Plaintiffs have not and cannot meet the burden for conditional

certification of over 600 nurses in dozens of departments across 15 facilities, subject to the

direction of different supervisors, directors, and entity leadership. Simply put, this case is about

the Named Plaintiffs, and only the Named Plaintiffs – and whatever events occurred that led



                                                     8
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 11 of 36 - Page ID # 1884


Plaintiffs to believe their Director was violating CHI Health’s lawful policy. See supra fn. 4.

Accordingly, their Motion must be denied.

II.        LEGAL STANDARD: While an intermediate standard applies, the Court must
           consider the evidentiary record, which demonstrates that Plaintiffs lack a factual
           and legal basis for seeking certification—even if a more lenient standard is applied.

           As a threshold matter, the Court must determine the appropriate legal standard to apply in

analyzing Plaintiffs’ request for conditional certification.       While the exact stringency of

Plaintiffs’ burden is unsettled in the Eighth Circuit, precedent in the Eighth Circuit and across

federal circuits requires the Court to consider the actual facts and evidentiary record, which

readily demonstrate that this is a case in which conditional certification must be denied. See,

e.g., Saleen v. Waste Mgm’t, Inc., 649 F. Supp.2d 937, 942 (D. Minn. 2009) (noting that where

plaintiffs took “aim at such a large [potential collective] without any direct evidence that they

[had] been victimized by a companywide policy” and conducted “some discovery to justify their

request for conditional certification,” the Court was “unwilling, in the context of [the] case, to

ignore [the defendant’s] evidence”); Saleen v. Waste Mgm’t, Inc., Civ. No. 08-4959 (PJS/JJK),

2009 WL 1664451, at *8 (D. Minn. June 15, 2009) (“It is incumbent on a court at the conditional

certification stage to review all the evidence before it…Were such a complete review avoided…a

court would abandon its duty to determine whether the matter before it is an appropriate case for

collective treatment.”); Howe v. Johnny’s Italian Steakhouse, L.L.C., No. 4:16-CV-00086-SMR-

HCA, 2018 WL 6521496, at *5–7 (S.D. Iowa Sept. 11, 2018) (discussing and compiling cases

across jurisdictions regarding the nuanced and case-by-case considerations necessary for

determining an appropriate conditional certification standard); West v. Border Foods, Inc., Civ.

No. 05-2525 (DWF/RLE), 2006 WL 1892527, at *7 (D. Minn. July 10, 2006) (“[N]either the

remedial purposes of the FLSA, nor the interests of judicial economy would be advanced if we

were to overlook facts which generally suggest that a collective action is improper.”); Bunyan v.


                                                   9
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 12 of 36 - Page ID # 1885


Spectrum Brands, Inc., No. 07-CV-089-MJR, 2008 WL 2959932, at *4 (S.D. Ill. July 31, 2008)

(“[A court] cannot close its eyes to the amount of discovery already performed.”).

           In this instance, there are two significant factors that must guide the Court’s

analysis: First, the Parties have engaged in extensive discovery, including obtaining sworn

deposition testimony of all seven Plaintiffs; and second, the Plaintiffs’ testimony repeatedly

demonstrates that the Court cannot blindly rely on the veracity of assertions in the Complaint.

Any application less than an intermediate standard, accordingly, would be unjust – as it would

negate Plaintiffs’ sworn testimony that establishes, without equivocation, that Plaintiffs’

knowledge and assertions are limited to the Plaintiffs’ own discrete, limited IR Department at St.

Elizabeth and the dictate of the its rogue Director. Furthermore, Plaintiffs chose to affirmatively

engage in discovery and so to apply a lesser standard would let Plaintiffs have their cake and eat

it too. See infra fn. 14.

           A.     Plaintiffs’ testimony demonstrates their Complaint—on its fourth iteration—
                  remains riddled with inaccuracies and is unreliable.

           Whatever standard this Court applies, the Court must look beyond the allegations

contained in Plaintiffs’ Complaint. Regardless of which version, Plaintiffs’ Complaint cannot be

relied upon. The record evidence, particularly Plaintiffs’ sworn testimony, demonstrates that the

Complaint repeatedly makes erroneous assertions that lack a good faith basis in fact—assertions

that Plaintiffs, through clear, specific testimony, have controverted or otherwise admitted are

untrue. The Complaint is more than 200 paragraphs. Every assertion lacking a factual basis

cannot separately be set forth here. The Factual Summary (supra) provides a holistic view of

how far afield the Complaint is from Plaintiffs’ actual knowledge and experience.

           Here, Defendants provide a few specific examples to underscore the Complaint’s lack of

veracity, which renders reliance on the Complaint’s assertions unjust, whether substantial or



                                                 10
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 13 of 36 - Page ID # 1886


otherwise. Too many of them are remarkably untrue given Plaintiffs’ own testimony. The Court

must look beyond the Complaint11 to the actual evidence in considering Plaintiffs’ Motion:

          Inaccurate Alleged Failure to Compensate. Plaintiffs’ deposition testimony uniformly
           contradicts repeated assertions in the Complaint that Defendants failed to properly
           compensate Plaintiffs for On-Call Work beginning in and after October 2018. Every
           Plaintiff employed through October 2018 testified that she was properly compensated for
           all On-Call Work performed after October 2018. (See e.g., Complaint at ¶¶ 55, 98, 135,
           145;12 Corrected Complaint at ¶¶ 55, 98, 135, 145; Ex. D, Endicott Depo. 56:22-57:5; Ex.
           B, Bryant Depo. 154:20-25, 159:6-11; Ex. E, Martin Depo. 199:17-23; Ex. F, Nabity
           Depo. 74:18-23, 75:2-7; Ex. H, Walkinshaw Depo. 189:19-23)

          Inaccurate Alleged Failure to Retain Records. Plaintiffs’ deposition testimony
           uniformly contradicts repeated assertions in the Complaint that Defendants failed to
           maintain records of Plaintiffs’ On-Call Work beginning in and after October 2018, even
           though each Plaintiff employed after October 2018 testified that in October 2018 she
           began reporting On-Call work and was compensated for that work. (See e.g., Complaint
           at ¶¶ 56, 59; Corrected Complaint at ¶¶ 56, 59; Ex. D, Endicott Depo. 56:22-57:5; Ex. B,
           Bryant Depo. 154:20-25, 159:6-11; Ex. E, Martin Depo. 199:17-23; Ex. F, Nabity Depo.
           74:18-23, 75:2-7; Ex. H, Walkinshaw Depo. 193:19-23)13

          Impossible Alleged 8-Day Weeks. The Complaint repeatedly asserts an impossibility by
           making recurring assertions of eight-day workweeks in an effort to claim unpaid
           overtime. Blatantly false assertions cannot be accepted by the Court merely because
           counsel, surely in error, included them in the Complaint. (See e.g., Complaint at ¶¶ 74,
           80, 93; Corrected Complaint at ¶¶ 74, 80, 93)

          Erroneous Use of Averages. Plaintiff Martin controverted Paragraphs 96, 97, and 99 of
           the Complaint (Corrected Complaint at ¶¶ 96, 97, 99) that make assertions regarding her

           11
          The Court should consider all allegations in the Complaint with caution as the number
of inaccuracies, on even the most basic topics such as the length of a workweek, brings into
question the veracity throughout. Plaintiff Bryant, in fact, testified that there may indeed be
other factual inaccuracies in the Complaint beyond those she identified in her deposition. (Ex. B,
Bryant Depo. 20:10-12) Plaintiffs’ apparent effort to correct some of the inaccuracies by filing a
“Corrected Second Amended Class Action Complaint” hardly scratches the surface of the
problems with the Complaint.
           12
           Plaintiffs have filed four operative Complaints. Defendants’ citations to the Complaint
in this section of the Brief are to the Second Amended Complaint (Dkt. 110) which was
proposed and unopposed (but not yet filed) prior to the Plaintiffs’ Depositions. Plaintiffs have
since filed that Complaint and in quick succession a Corrected Second Amended Complaint. To
aid the Court, for these record citations, the initial paragraph citations are to paragraphs in the
Second Amended Complaint that was used as an exhibit in the depositions – the later paragraph
cites are to the Corrected Second Amended Complaint.
           13
           Furthermore, St. Elizabeth produced such records maintained in the form of payroll
records, time detail reports and time edit logs. (Ex. A, Austin Dec. ¶18, Ex. 10)


                                                  11
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 14 of 36 - Page ID # 1887


           average regular workweek hours and hours performing On-Call Work. Martin testified
           that she has no knowledge of the factual basis for those assertions, and confirmed that the
           hours are less than 40 in any event and so fail to allege an overtime violation. (Ex. E,
           Martin Depo. 136:22-140:22) The same is true for the averages alleged in Paragraph 104
           (Corrected Complaint at ¶ 104), as related to Plaintiff Ellwanger’s average hours worked,
           which do not reach 40 hours and fail to allege an overtime violation. These assertions
           lack a good faith basis in fact and cannot be relied on.

          Inaccurate Assertions of On-Call Work (Plaintiff Martin). Plaintiff Martin’s
           deposition testimony directly and explicitly controverts the allegations in Paragraphs 100
           and 101 (Corrected Complaint at ¶¶ 100, 101) regarding Plaintiff Martin’s time
           performing allegedly uncompensated On-Call Work. She testified/admitted that during
           the dates and times set forth in those Paragraphs, she actually was clocked-in to the
           Kronos timekeeping system and was compensated for that work. (Ex. E, Martin Depo.
           246:25-247:10)

          Erroneous Assertions Regarding Failures of Defendant. Paragraph 106 (Corrected
           Complaint at ¶ 106) includes a footnote regarding Defendants’ purported failure to
           produce time records for the entire time period for Plaintiff Ellwanger. Yet, St. Elizabeth
           produced those records for Plaintiff Ellwanger on July 14, 2020 at bates range
           SERMC_0004000-0004039. These documents were produced several weeks prior to
           Plaintiffs’ filing of the Second Amended Complaint on July 31, 2020 (Dkt. 110) and the
           subsequent filing of the Corrected Second Amended Complaint on August 10, 2020 (Dkt.
           115).

          Inaccurate Assertions of On-Call Work (Plaintiff Stauffer). Plaintiff Stauffer
           contradicted assertions about his alleged time spent performing On-Call Work in
           Paragraph 109 (Corrected Complaint at ¶ 109). (Ex. G, Stauffer Depo. 112:23-113:23)
           He admitted that the averages in the Complaint were inaccurate depictions of the amount
           of time spent performing On-Call Work for the majority of the time at issue. (Id.)

          Inaccurate Assertions of Overtime Work (Plaintiff Stauffer). Plaintiff Stauffer
           disavowed Paragraph 112 (Corrected Complaint at ¶ 112) that alleges Stauffer performed
           overtime On-Call Work. (Ex. G, Stauffer Depo. 116:10-16) Rather, Stauffer testified
           that he worked only 24.5 hours total that workweek. (Id.)

Following the Plaintiffs’ depositions, eighteen months into the litigation, Plaintiffs filed their

fourth operative complaint, styled “Corrected Second Amended Complaint.”                As indicated

above, however, it remains riddled with illogical assertions, inconsistencies, and admittedly false

and inaccurate statements. In the face of the record evidence, including Plaintiffs’ unequivocal

testimony regarding the inaccurate assertions, to take the allegations in Plaintiffs’ Complaint at

face value would be unjust. It was served after Plaintiffs’ Depositions, for which Plaintiffs and


                                                   12
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 15 of 36 - Page ID # 1888


their counsel were present; yet, material, misleading assertions were not corrected. The Court

should not rely on assertions in the Complaint given its lack of veracity.

           B.     Plaintiffs can satisfy neither an intermediate nor a more lenient standard.

           In collective actions arising under the FLSA, the plaintiffs bear the burden of

demonstrating that conditional certification is appropriate, requiring the plaintiffs to

“demonstrate they and the potential opt-ins were together victims of a single unlawful decision,

policy, or plan.” Fontenot v. McNeil Industrial, Inc., No. 4:17-CV-3113, 2018 WL 5724863, at

*2 (D. Neb. Sept. 19, 2018). Defendants acknowledge this Court typically uses a two-step

analysis, which involves conditional and then final certification.14 Id.; see generally Oliphant v.

Sprint Corp., No. 8:18-CV-353, 2019 WL 2088052 (D. Neb. Apr. 26, 2019). The two steps,

however, are unnecessary here given the extensive evidentiary record, particularly Plaintiffs’

testimony that completely undercuts any “collective” assertions in their Complaint – and any

good faith basis for seeking certification.

           Nonetheless, Courts typically apply either a “lenient” or “intermediate” standard when

evaluating conditional certification, dependent on the amount of information the plaintiffs have

gathered to that point. See, e.g., Clenenden v. Steak N Shake Ops., Inc., No. 4:17-cv-01506-JAR,

2018 WL 4679728, at *2 (E.D. Mo. Sept. 28, 2018) (noting that where plaintiffs have a


           14
           The protections afforded by and the due process considerations applicable to a Rule 23
Class Action should similarly apply to Rule 16 collective actions. See, e.g., Blaney v. Charlotte-
Mecklenburg Hosp. Auth., No. 3:10-cv-592 FDW-DSC, 2011 WL 4351631, at *8 (W.D.N.C.
Sept. 16, 2011) (relying on Dukes, a Rule 23 class action, in denying conditional certification of
an off-the-clock collective action). Moreover, the two-step certification process has no basis in
the statute and contradicts the Federal Rules of Civil Procedure and the Rules Enabling Act, 28
U.S.C. § 2072. This is especially true here where such expansive discovery has taken place
between the parties, and Plaintiffs chose not to seek conditional certification prior to that
discovery being conducted and they have used documents produced in discovery to support to
their Motion. See, e.g., McClean v. Health Systs., Inc., No. 11–03037–CV–S–DGK, 2011 WL
6153091, at *4 (W.D. Mo. Dec. 12, 2011) (“It would be inequitable to allow plaintiffs to rely on
documents generated by discovery in support of their ‘Motion for Conditional Certification’ and
then to allow plaintiffs to proceed with the more lenient standard applied in cases where the
parties have not yet begun discovery.”)

                                                 13
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 16 of 36 - Page ID # 1889


significant amount of information, “courts have applied an intermediate standard that requires

something more than substantial allegations of an FLSA-violating policy but something less than

full-blown proof of being similarly situated: ‘modest factual support’”); Howe, 2018 WL

6521496 (applying varying “intermediate” approaches dependent on the number of potential opt-

in plaintiffs identified); Ezell v. Acosta, Inc., No. 4:16-CV-879 RLW, 2018 WL 3763834 (E.D.

Mo. Aug. 8, 2018) (applying heightened standard where parties had “exchanged interrogatories,

conducted depositions, exchanged a large number of documents, and filed contentious motions to

compel and a protective order”).15 There is no singular definition of what an “intermediate” or

“heightened” standard necessarily entails.     Generally, it requires the court to compare the

allegations in the complaint with the evidence actually presented “to determine whether Plaintiffs

have made [a] sufficient showing beyond their original allegations.” Sutton-Price, 2013 WL

3324364, at *4 (emphasis added); see also Clenenden, 2018 WL 4679728, at *2 (same) (quoting

Kayser v. Sw. Bell Tel. Co., 912 F. Supp. 2d 803, 812 (E.D. Mo. 2012)).

           Here, that comparison readily demonstrates a heightened standard is necessary and has

not—and cannot—be met because Plaintiffs’ testimony demonstrates that (a) their knowledge is

limited to the St. Elizabeth IR Department nurses (themselves) and (b) the assertions in the four

iterations of their Complaint, including the “Corrected Second Amended Complaint,” are

unreliable and in many instances contradict Plaintiffs’ sworn testimony.

           Even if the Court determines a more lenient standard is appropriate, Defendants still

prevail – the standard does not change the record evidence. At a bare minimum, Plaintiffs must

establish a “colorable basis” that conditional certification is appropriate and that “putative class

members are the victims of a single decision, policy, or plan.” Oliphant, 2019 WL 2088052, at
           15
         See also Sutton-Price v. Daugherty Sys., Inc., No. 4:14-cv-1943, 2013 WL 3324364, at
*4 (E.D. Mo. July 1, 2013); Settles v. General Electric, No. 12-00602-CV-W-BP, 2013 WL
12143084, at *2 (E.D. Mo. Feb. 19, 2013); Adams v. Hy-Vee, Inc., No. 11-00449, 2012 U.S.
Dist. LEXIS 98590 (W.D. Mo. May 22, 2012).

                                                14
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 17 of 36 - Page ID # 1890


*2 (quoting Morales v. Greater Omaha Packing Co., No. 8:08-CV-161, 2009 WL 1650016, at

*4 (D. Neb. June 9, 2009)). Plaintiffs must additionally show that they are “similarly situated to

those [they] seek[] to represent with respect to job requirements and pay provisions.” Id. (citing

Martinez v. Cargill Meat Solutions, 265 F.R.D. 490, 496 (D. Neb. 2009)). Such a standard is

neither “invisible” nor “toothless.”      Settles, 2013 WL 12143084, at *2; Rowe v. Hosp.

Housekeeping Sys., LLC, No. 17-9376, 2018 WL 733228, at *2 (E.D. La. Feb. 6, 2018).

           Plaintiffs’ testimony precludes such a showing. Plaintiffs’ testimony is that their St.

Elizabeth IR Department Director prohibited them from reporting On-Call Work, which is an

express, direct violation of a common lawful Policy. When St. Elizabeth learned of the IR

Department’s deviance from the lawful Policy, it was corrected (Ex. A, Austin Dec. at ¶ 20; Ex.

D, Endicott Depo. 56:22-57:5; Ex. B, Bryant Depo. 154:20-25, 159:6-11; Ex. E, Martin Depo.

199:17-23; Ex. F, Nabity Depo. 74:18-23, 75:2-7; Ex. H, Walkinshaw Depo. 189:19-23; see also

Pl.’s Motion, Dkt. #99, at 10 n.3), and the Director was subjected to performance management

for filing to properly execute the lawful Policy (supra fn. 4).

           Plaintiffs’ Complaint identifies no other instance of management of any Defendant (St.

Elizabeth, CHI Health or CommonSpirit Health) prohibiting nurses from reporting On-Call

Work or directing the common lawful Policy be violated. Plaintiffs testified repeatedly and with

clarity that they have no personal knowledge of any violation outside their Department.16

Plaintiffs point to no precedent permitting the Court to disregard their sworn testimony.

Plaintiffs cannot satisfy even the lenient standard.17

           16
           Plaintiff Bryant testified that she understood the use of “nurse” in the Complaint to
mean Interventional Radiology nurse – a nurse in her department – not nurses throughout St.
Elizabeth, CHI Health or CommonSpirit Health. (Ex. B, Bryant Depo. 209:13-210:4)
        17
           Plaintiffs had every opportunity to conduct discovery, and did so. Defendants fully
responded to Plaintiffs’ discovery requests, and produced over 5,000 bates labeled pages of
documents. Any issues with Defendants’ production were resolved between the parties; thus,
Plaintiffs cannot now credibly claim not to have received the evidence needed for their Motion.

                                                 15
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 18 of 36 - Page ID # 1891


           C.     Plaintiffs’ sworn testimony precludes satisfaction of either standard.

           The intermediate standard normally requires the Court to compare the allegations in the

complaint with the evidence actually presented “to determine whether Plaintiffs have made [a]

sufficient showing beyond their original allegations.” Sutton-Price, 2013 WL 3324364, at *4

(emphasis added); see also Clenenden, 2018 WL 4679728, at *2 (same) (quoting Kayser, 912 F.

Supp. 2d at 812).        The intermediate standard works to “balance the record developed in

discovery against procedural and equitable concerns.”          Howe, 2018 WL 6521496, at *6

(collecting cases applying the intermediate standard); see also Richard Allen, et al. v. Pinnacle

Entm’t, Inc., et al., Case No. 17-00374-CV-W-GAF, Order Dkt. #150 (W.D. Mo. July 24, 2018)

(Fenner, J.) (applying an intermediate standard where substantial discovery had taken place,

especially in relation to the issue of conditional certification); Fraticelli v. MSG Holdings, L.P.,

No. 13 Civ. 6518(JMF), 2014 WL 1807105, at *1-3 (S.D.N.Y. May 4, 2014) (noting the

intermediate standard helps correct the imbalance that can exist between the evidence gathered

by plaintiffs and the burdens imposed on an employer defending “an FLSA claim involving a

large and broadly defined collective”).        Here a balancing of equitable concerns requires

foregoing reliance on the Complaint. Rather the record evidence developed in discovery must be

relied upon, and it permits but one result: conditional certification must be denied.

           Under either burden, the seven Plaintiffs from one Department are required to show that

they are “similarly situated” to the more than six hundred current and former nurses they wish to

represent—nurses subject to the direction of dozens of different supervisors, directors and entity

leadership, in dozens of departments in over a dozen entities, performing wide-ranging and

varied tasks. In order to do so, they must show they were (together, across all entities and

departments) victims of a common policy or plan that violated the FLSA. See, e.g., Larson v.

Isle of Capri Casinos, Inc., No. 16-00902-CV-W-ODS, 2018 WL 6495074, at *16 (W.D. Mo.

Dec. 10, 2018) (in order to certify a collective action across a number of locations it must be
                                               16
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 19 of 36 - Page ID # 1892


demonstrated with some evidence that all employees at all locations were similarly situated);

Ezell, 2018 WL 3763834 (where no evidence showed a company-wide policy but rather showed

claims arose from a variety of circumstances based on plaintiffs’ choices and beliefs and

instructions from different supervisors, conditional certification was inappropriate); Stagner v.

Hulcher Servs., No. 16-1036, 2017 WL 3166841 (W.D. Mo. July 25, 2017); Settles, 2013 WL

12143084, at *2.18

           Plaintiffs cannot do so here. The common policy relied upon by Plaintiffs is a lawful

Policy, and even the factually inaccurate Complaint fails to assert that any leader other than the

Plaintiffs’ IR Department Director at St. Elizabeth expressly directed nurses to violate the lawful

Policy by not reporting their On-Call Work. Unlike the other 600+ nurses across the enterprise,

Plaintiffs worked in a department with a rogue Director. That’s it. Beginning and end. Their

testimony and factual assertions go no further than their single, discrete, isolated Department.

III.       ARGUMENT

           Plaintiffs’ Motion must be denied because Plaintiffs have not and cannot meet the burden

necessary for conditional certification: (1) they are not subject to a common policy that violates

the FLSA; in fact no unlawful policy exists; the Policy here is lawful; (2) Plaintiffs and the

individuals in the proposed collective are not similarly situated; no nurse outside St. Elizabeth’s

IR Department in the period 2016-2018 is similarly situated to Plaintiffs; and (3) individual

determinations would predominate the determination of any liability as to any collective

member. Accordingly, their Motion must be denied.




           18
         See also, e.g., Jost v. Commonwealth Land Title Ins. Co., No. 4:08CV734, 2009 U.S.
Dist. LEXIS 5623, at *10-12 (E.D. Mo. Jan. 27, 2009); Thompson v. Speedway SuperAmerica,
LLC, No. 08–CV–1107(PJS/RLE), 2009 WL 130069 (D. Minn. Jan. 20, 2009); Young v. Cerner
Corp., 503 F. Supp. 2d 1226, 1229 (W.D. Mo. 2007).

                                                  17
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 20 of 36 - Page ID # 1893


           A.     No common and unlawful policy exists—the Policy here is lawful.

           To establish conditional certification is warranted, the Plaintiffs must establish the

existence of a common policy or plan that violated the FLSA. See, e.g., Larson, 2018 WL

6495074, at *16. Where the policy pointed to—as is the case here—does not facially violate the

FLSA, Plaintiffs “must submit evidence the reason why the employees were not

compensated…is…because of a corporate decision to ignore [the] published policies and refuse

to pay” the employees properly. Saleen, 2009 WL 1664451, at *4 (emphasis added); see also

Thompson, 2009 WL 130069, at *2 (noting that absent a published corporate policy not to

compensate for work performed, plaintiffs should “establish a colorable basis that such a policy-

to-violate-the policy exists”); see also id. (denying conditional certification where complaints

regarding alleged unlawful policy came from only a tiny fraction of the putative class and the

complaints were very weak evidence of a nationwide corporate policy); Wacker v. Personal

Touch Home Care, Inc., No. 4:08-CV-93-CDP, 2008 WL 4838146, at *4 (E.D. Mo. Nov. 6,

2008) (“Where there is no evidence of a company-wide policy, company-wide certification is

inappropriate.”). “Although written policies are not dispositive that an actual plan or practice

exists, written policies are relevant considerations when assessing workers’ arguments about the

existence of a company wide policy.” Richardson v. Wells Fargo Bank, N.A., Case No. 4:11-cv-

00738, at *4 (S.D. Tex. Feb. 2, 2012) (internal citations omitted); see also Burch v. Quest

Commc’ns Int’l, Inc., 500 F. Supp. 2d 1181, 1188 (D. Minn. 2007) (noting a written policy

dictating overtime pay can factor against conditional certification).

           Plaintiffs have not asserted that any or all Defendants have a corporate policy to ignore

the lawful Policy, and their testimony belies any argument otherwise that may be asserted in

Reply. Plaintiffs admittedly have no knowledge of any violation of the lawful Policy – other

than their rogue Director’s dictate that they not report On Call Work—for which the Director


                                                  18
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 21 of 36 - Page ID # 1894


suffered a consequence. (See supra fn. 4) Thus, Plaintiffs have absolutely no good faith basis to

now claim an enterprise wide policy to violate a lawful policy.

           At the center of Plaintiffs’ allegations is the lawful Policy that applied at various times in

various nuanced iterations to various entities in this litigation. The lawful Policy always required

employees to record and report On-Call Work and be compensated for such work. Plaintiffs do

not and have not challenged the lawfulness of the On-Call Policy; it is facially lawful under the

FLSA. In fact, it compensates nurses at 1.5 times their regular hourly rate for On-Call Work

regardless of the number of hours worked in a workweek.                 Plaintiffs have never claimed

otherwise. Rather, Plaintiffs allege an overtime violation of the FLSA. They claim that because

their IR Director prohibited them from reporting On-Call Work, proper overtime for

compensable work could not be properly calculated and paid.                That is the alleged FLSA

violation. In other words, Plaintiffs seek to establish they were not properly compensated for

overtime as a result of a policy to violate the valid lawful Policy.

           Fatally, this theory is based exclusively on the Plaintiffs’ alleged experience within the IR

Department at St. Elizabeth, given their Director’s express prohibition on reporting On-Call

Work. This isolated allegation does not establish a policy outside of their IR Department at St.

Elizabeth, much less a policy throughout St. Elizabeth or across 15 different facilities, and

dozens of departments at those facilities. Plaintiffs have testified that they have no knowledge of

how On-Call Work was handled or compensated in any department other than their own.

Absolutely no evidence exists to show any broader decision not to comply with the On-Call

Policies governing payment for On-Call Work. Absent such evidence, conditional certification

should be denied. See Saleen, 2009 WL 1664451, at *4–5 (denying conditional certification

where evidence failed to show a single, decision, policy or plan by which the corporate entity

refused to compensate employees for time worked through meal breaks); Thompson, 2009 WL


                                                    19
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 22 of 36 - Page ID # 1895


130069, at *2 (conditional certification denied when allegations came from a limited group who

failed to show their lack of compensation was “not because of human error or a rogue store

manager” but because of a “corporate decision to ignore…published policies” and refuse

payment); see also Saleen, 649 F. Supp. 2d at 941 (noting that “the mere fact that some

employees of a large corporation were not properly compensated under the FLSA does not

provide a ‘colorable basis’ to infer the existence of a companywide policy” and “in any large

corporation, there are going to be local managers who are ignorant of corporate policies, or who

misunderstand corporate policies, or who intentionally violate corporate policies in order to

make their own performance look better” (emphasis added)).

           Furthermore, time edit logs produced by Defendants (Ex. A, Austin Dec. at ¶ 18, Ex. 10)

demonstrate that nurse employees knew how to record On-Call Work performed remotely, did

so, and were compensated for it. There simply is no evidence that there was a corporate or

enterprise-wide decision, policy, plan, or practice not to compensate nurses for On-Call Work.

No evidence exists because it simply was not occurring elsewhere. The evidence—both the

policy itself and the time edit logs—demonstrates the common policy was exactly the opposite:

Employees were instructed to record such time, did so, and were compensated for it in the

normal course. And, when leadership learned the St. Elizabeth IR Department Director was

acting in contravention of the lawful Policy, (a) the St. Elizabeth IR Department quickly was

brought into compliance and (b) the Director’s failure to properly effectuate the Policy became a

subject of performance counseling that ultimately resulted in involuntary termination. That

evidence demonstrates that the lawful Policy was effectuated in the lawful manner reflected on

the face of the Policy. Accordingly, conditional certification of the proposed collective must be

denied.




                                                 20
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 23 of 36 - Page ID # 1896


           B.     No nurse outside St. Elizabeth’s IR Department in the period 2016-2018 is
                  similarly situated to Plaintiffs.

           To conditionally certify a collective, Plaintiffs must show that all employees in the

proposed collective are similarly situated, particularly where, as here, the proposed collective

works across a number of widespread and disparate locations. Larson, 2018 WL 6495074, at

*16; see also Oliphant, 2019 WL 2088052, at *2; Martinez, 265 F.R.D. at 496. This task is

especially burdensome in “off-the-clock” overtime cases when, as here, the proposed collective

worked under different supervisors and different conditions, and performed different tasks. See,

e.g., West, 2006 WL 1892527, at *8 (noting that where “off-the-clock” claims require significant

individual considerations, they are inappropriate for conditional certification and compiling

cases); see also Velasquez v. HSBC Finance Corp., 266 F.R.D. 424, 428 (N.D. Cal. 2010)

(noting that “off-the-clock” overtime cases are generally more difficult to show the proposed

collective members were victims of a single decision policy or plan); Castle v. Wells Fargo Fin.,

Inc., No. 06-4347, 2008 WL 495705, at *2-5 (N.D. Cal. Feb. 20, 2008) (denying conditional

certification where plaintiffs alleged they had been denied off the clock hours worked under a

variety of circumstances and where the plaintiffs had failed to identify a company-wide policy

and practice).

           In Larson, for example, the plaintiff only had knowledge of working conditions for table

games dealers (like herself) and other hourly workers at the Kansas City casino location she

worked. 2018 WL 6495074, at *16. Her deposition testimony confirmed that she had “no

knowledge regarding the working conditions of any employees other than” those in her same

position at the casino in which she worked. Id. (emphasis added). Accordingly, the court denied

conditional certification as to employees in any position at any of the other casino locations the

named plaintiff sought to include—all subsidiary casinos of the parent corporation nationwide, at

which she had never worked and had no personal knowledge. Id. If a plaintiff cannot show that

                                                  21
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 24 of 36 - Page ID # 1897


individuals outside of the department or location in which the plaintiff worked were subject to

the same working conditions and expectations, they cannot be similarly situated to those outside

the department—and as a result, conditional certification cannot extend outside the department

either. See Brooks v. C.H. Robinson Int’l, Inc., No. 16-CV-0939-CV-W-BP, 2018 WL 5818377

(W.D. Mo. July 6, 2018) (denying conditional certification where plaintiffs lacked knowledge of

job titles outside of the single region in which they worked); Santana v. Fishlegs, LLC, No. 13-

cv-01628, 2013 WL 5951438 (S.D.N.Y. Nov. 7, 2013) (limiting conditional certification only to

restaurants about which plaintiff and declarants had personal knowledge).

           Here, Plaintiffs cannot demonstrate that they are similarly situated to hundreds of nurses

outside of the IR Department at St. Elizabeth when Plaintiffs have, by their own admission, no

personal knowledge whatsoever about any other nurses’ experiences.19 To be clear, the Plaintiffs

have disclaimed having any knowledge of nurses outside of St. Elizabeth’s IR Department

performing On-Call Work and whether any such work was compensated or not compensated.20


           19
           Plaintiffs’ depositions unambiguously revealed that Plaintiffs lack any personal and/or
firsthand knowledge regarding On-Call Work outside of the St. Elizabeth IR Department. The
FLSA does not provide license to seek collective certification merely because a homogeneous
group of individuals appear to have similar, colorable individual claims. There must be a good
faith basis in law and in fact for seeking certification of a collective, as is the case for all
litigation to ensure proceedings are not unreasonably, vexatiously multiplied. 28 U.S.C. § 1927
provides the Court discretion to evaluate and determine an appropriate consequence for such
behavior: “Any attorney or other person admitted to conduct cases in any court of the United
States or any Territory thereof who so multiplies the proceedings in any case unreasonably and
vexatiously may be required by the court to satisfy personally the excess costs, expenses, and
attorneys’ fees reasonably incurred because of such conduct.” Following the depositions,
Plaintiffs had an obligation to withdraw their Motion. Instead, Plaintiffs’ doubled-down in a
superficial effort to “correct” assertions in the Complaint while maintaining many inaccurate
materially false assertions as demonstrated supra. Their “correction” underscores their
obligation, but failed meaningfully to address the real issue – proceeding to seek certification of
a collective while lacking any basis in fact and in the face of Plaintiffs themselves impeaching
material provisions of their own Complaint. See Blackwell v. United Drywall Supply, Inc., No.
1:07-CV-2351-ODE, 2009 WL 10672531, at *3 (N.D. Ga. Aug. 27, 2009) (28 U.S.C. § 1927
sanctions were not warranted where plaintiffs withdrew a motion for conditional certification
after discovering evidence suggesting that no collective action would be possible and stipulated
they would file no more motions to amend their complaint).
           20
          It again must be noted Plaintiffs’ FLSA claims are limited only to overtime, thus even
if On-Call Work were being performed elsewhere (which there is no evidence it was), such work

                                                  22
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 25 of 36 - Page ID # 1898


In their Complaint, Plaintiffs seem to boldly, speciously declare that the mere existence of other

nurses working under the CHI Health umbrella establishes that they are similarly situated. But,

of course, it does not. The Policy here at issue was lawful, not unlawful.

           The Plaintiffs differ from the other nurses at virtually every turn. Plaintiffs worked in

one department at one hospital entity in Lincoln, Nebraska. They worked under a Director (and

other supervisors)21 who prohibited reporting On-Call Work only in that one IR Department.

They represent approximately 1% of the entire proposed collective they seek to conditionally

certify. See, e.g., Saleen, 649 F. Supp. 2d at 942 (denying certification of a national class when

plaintiffs’ declarations only came from 1% of the putative class members). And no other nurse

has joined the proposed collective.

           Yet, Plaintiffs seek to include in the collective hundreds of nurse employees at over a

dozen separate entities in hundreds of departments, under the supervision of dozens of other

supervisors, working in different medical nursing positions with different responsibilities and

duties, performing various and numerous different tasks, on the basis of only Plaintiffs’

allegations and declarations, which include no firsthand knowledge outside of the IR


would only be relevant if it took a nurse’s workweek hours beyond 40. See also infra fn. 24 (not
all departments are even permitted to schedule nurses on on-call shifts).
           21
           At least one Named Plaintiff, Heather Nabity, also has worked in a supervisory role
over the nurses in the St. Elizabeth IR Department. (Ex. F, Nabity Depo. 41:20-42:11) Plaintiff
Stauffer also had some supervisory authority over the other nurses in the IR Department when he
served as Lead Nurse. (Id.; Ex. B, Bryant Depo. 26:1-10; Ex. G, Stauffer Depo. 20:5-9) Their
work in such positions, wherein they would be making decisions regarding the recording of time
worked during on-call shifts and the compensation for such time worked, creates an inherent
conflict with them and the other Named Plaintiffs, who allege supervisors prevented them from
being properly compensated for On-Call Work. Such conflicts between supervisors and
subordinate employees may render a class or collective unsustainable. See, e.g., White v.
Osmose, Inc., 204 F. Supp. 2d 1309, 1311 (M.D. Ala. 2002) (finding inherent conflict precluded
conditional certification where crewmen sought to include supervisor in collective); see also
Ellerd v. Cnty. of Los Angeles, 2009 WL 982077 (C.D. Cal. Apr. 9, 2009) (finding counsel could
not adequately represent social workers and their supervisors). Plaintiff Nabity also is seeking
pay for calls specifically related to her supervisory role, which again highlights the differences
even amongst the Named Plaintiffs, let alone the difference between the Named Plaintiffs and
the proposed collective’s members. (Ex. F, Nabity Depo. 178:11-179:5)

                                                  23
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 26 of 36 - Page ID # 1899


Department—other than knowledge On-Call Work was not performed in other departments in

which they had worked. See, e.g., Ex. D, Endicott Depo. 21:7-9; Ex. B, Bryant Depo. 89:12-17,

164:12-165:245; Ex. F, Nabity Depo. 29:13-21; Ex. G, Stauffer Depo. 52:3-55:8, 70:18-71:18;

c.f. Chin v. Tile Shop, LLC, 57 F. Supp.3d 1075, 1083–84 (D. Minn. 2014) (finding support for

certification of a broad collective where declarations provided from employees in at least 6

stores in 3 states and 5 additional store managers at 15 stores in at least 5 states); Hampton v.

Maxwell Trailers & Pick-Up Accessories, Inc., No. 18-CV-110 HEA, 2020 WL 1888798 (E.D.

Mo. Apr. 16, 2020) (included declarations from three separate locations).

           Notably, there exists a distinction between on-call shifts and On-Call Work.          The

majority of nurses eligible for on-call shifts are unable to perform any of their duties or tasks

remotely – the very—and only—type of work at issue in this lawsuit. See, e.g., Morales, 2009

WL 1650016, at *6 (“The plaintiffs have failed to meet their burden with regard to warehouse

and maintenance department employees or hourly employees in the slaughter cooler, fabrication

cooler, foot room, and cattle driver area. The evidence does not support a finding that these

employees who are not compensated under the [allegedly unlawful] gang time system, are

similarly situated to the plaintiffs.” (emphasis added)). The mere fact that a nurse worked an on-

call shift does not mean the nurse performed On-Call Work.

           By including these hundreds of medical nurses employed in numerous departments

across 15 entities, Plaintiffs seek conditional certification of a collective that is not similarly

situated to Plaintiffs—i.e., the collective consists of individuals in different positions, with

different supervisors, different job duties, different training, different orientations, etc., with no

evidence any of these additional nurses even performed On-Call Work, or were directed not to

report any On-Call work performed. Plaintiffs have offered no evidence, for example, that an

operating room nurse at Mercy-Council Bluffs Hospital has anything in common with a St.


                                                 24
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 27 of 36 - Page ID # 1900


Elizabeth IR nurse. The differences that exist within the collective are multitudinous—and are

heightened even more so because the type of work at issue here occurs extremely rarely—if at

all—in the majority of the departments, including the majority of those where medical nurses are

eligible to work on-call shifts.22

           There is no evidence (nor even assertions with a good faith basis in fact) of On-Call

Work being unreported and unpaid in other departments or facilities – because it was not

happening. Plaintiffs do not have personal knowledge of nurses other than themselves even

performing On-Call Work—even in other departments in which the Plaintiffs have worked at St.

Elizabeth or other CHI Health facilities.        Unequivocally, all Plaintiffs testified they have

absolutely no knowledge of On-Call Work being performed at any entity other than St.

Elizabeth, which knowledge is limited to their isolated IR Department. They, likewise, lack

knowledge as to whether and/or how any On-Call Work—if it is ever even performed—is

compensated. Plaintiffs know their own experiences in the IR Department at St. Elizabeth. They

know nothing else. That is insufficient to support conditional certification of the purported

collective.

           Accordingly, conditional certification must be denied.

           C.     Similarly situated individuals do not exist—there are no opt-in plaintiffs.

           Why have none of the hundreds of other nurses clamored to opt in to this collective

despite the passage of eighteen months since this lawsuit was filed? Even despite the wide-


           22
           Plaintiffs misconstrue Defendants’ Answer to Interrogatory No. 7. See Dkt. 100-16,
Ex. 1O, at 7–8 and Dkt. 100-17, Ex. 1P, at 7–8. This Answer provides only the number of nurses
who worked an on-call shift during the time period at issue across the fifteen entities included in
Plaintiffs’ Complaint—the question Plaintiffs asked. That number is not limited to those nurses
who performed On-Call Work during those on-call shifts, a number which undoubtedly is much
smaller and is virtually impossible to identify in an “off-the-clock” case centered on an allegation
of failing to follow a facially lawful policy. As Plaintiffs have provided no evidence of any
nurses performing On-Call Work without proper compensation but themselves, their allegations
cannot reasonably be interpreted to extend beyond the IR Department at St. Elizabeth.

                                                  25
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 28 of 36 - Page ID # 1901


spread publicity when the lawsuit was filed? The answer is obvious: no nurses outside of the IR

Department at St. Elizabeth are similarly situated to the Named Plaintiffs.

           The law supports this conclusion. Specifically, Plaintiffs must do more than raise the

mere existence of other allegedly similarly situated individuals—they must show other such

individuals seek to join the lawsuit. See Parker v. Rowland Express, Inc., 492 F. Supp. 2d 1159,

1164–65 (D. Minn. 2007) (noting that a named plaintiff “must proffer some evidence that other

similarly situated individuals desire to opt in to the litigation”) (emphasis added); see also Howe,

2018 WL 6521496 (rejecting conditional certification where after 1.5 years of discovery, the

plaintiff had only spoken with two individuals who expressed interest in joining the litigation).

Without any evidence that others actually seek to join this litigation, there is “no basis upon

which the Court could conclude that the action” is “an ‘appropriate case’ for collective-action

treatment.” Parker, 492 F. Supp. 2d at 1165, 1166 (compiling cases requiring evidence that

other individuals seek to join the lawsuit to allow for conditional certification of a proposed

collective); Simmons v. T-Mobile USA, Inc., No. H-06-1820, 2007 WL 210008, at *9 (S.D. Tex.

Jan. 24, 2007) (“Others’ interest in joining the litigation is relevant to whether or not to put a

defendant employer to the expense and effort of notice to a conditionally certified class of

claimants.”).

           Courts must “avoid the ‘stirring up’ of litigation through unwarranted solicitation.”

Valcho v. Dallas Cty. Hosp. Dist., 574 F. Supp. 2d 618, 622 (N.D. Tex. 2008) (quoting D’Anna

v. M/A-Com, Inc., 903 F. Supp. 889, 894 (D. Md. 1995)); Sloane v. Gulf Interstate Field Servs.,

Inc., Case No. 16-1571, 2017 WL 1105236, at *7 (M.D. Pa. March 24, 2017). In addition,

Plaintiffs must show others seek to join the litigation “to ensure…the collective action

mechanism is being used appropriately to promote judicial efficiency rather than as a tool to




                                                 26
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 29 of 36 - Page ID # 1902


burden a defendant and create settlement pressure.” Herron v. Peveto Cos., Ltd., No. H-15-766,

2016 WL 3166850, at *2 (S.D. Tex. June 7, 2016).

           As earlier noted, Plaintiffs have presented the Court with a veritable case study as to

when conditional certification is inappropriate. Quite simply, no one other than Plaintiffs are

interested in opting-in to this lawsuit, and Plaintiffs represent a teeny-tiny fraction of the

proposed collective they seek to represent—and their experiences in the St. Elizabeth IR

Department do not represent the experiences of any other nurses employed by Defendants. The

Court should decline Plaintiffs’ invitation to “stir up” litigation that amounts to an unwarranted

solicitation. Valcho, 574 F. Supp. 2d at 622; Sloane, 2017 WL 1105236, at *7. Accordingly,

conditional certification should be denied.

           D.     Individualized issues predominate, rendering treatment as a collective action
                  inappropriate.

           Even among the Named Plaintiffs, individualized issues exist and predominate such that

Plaintiffs’ Motion must be denied.        “Courts have ruled that where FLSA claims require

significant individual determinations and considerations, they are inappropriate for conditional

certification under section 216(b).” Hinojos v. Home Depot, Inc., 2006 WL 3712944, at *2 (D.

Nev. 2006); see also Martinez, 265 F.R.D at 497 (“If a trial would require ‘individualized

determinations to resolve the claims of each plaintiff, certification as a collective action may be

inappropriate.’”) (quoting Purdham v. Fairfax Cty. Pub. Schs., 629 F. Supp. 2d 544, 551 (E.D.

Va. 2009)). “Opt-in plaintiffs performing different jobs who are subject to different job actions

with various decisions by different supervisors made on a decentralized employee-by-employee

or team-by-team basis are not appropriate for class treatment.” King v. West Corp., No. 8:04-CV-




                                                 27
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 30 of 36 - Page ID # 1903


381, 2006 WL 118577, at *15 (D. Neb. Jan. 13, 2006) (citing Koren v. SUPERVALU, Inc., 2003

WL 1572002, * 16 (D. Minn. 2003)).23

           Even if Plaintiffs could establish a common, unlawful policy applicable across the

proposed collective, which they cannot for the reasons previously set forth, an examination on a

nurse-by-nurse, instance-by-instance basis over the look-back period of at least two years would

be necessary to determine the extent of any liability or damages. Plaintiffs themselves have

conceded the complexity, rigorousness, and individualized nature of such a task.           (Ex. D,

Endicott Depo. 255:1-256:8; Ex. E, Martin Depo. 244:17-250:2; Ex. F, Nabity Depo. 86:4-88:1;

Ex. H, Walkinshaw Depo. 178:5-12; Ex. C, Ellwanger Depo. 179:7-180:6) For example, both

Plaintiffs Walkinshaw and Martin specifically admitted that each nurse’s situation would be

unique. (Ex. H, Walkinshaw Depo. 178:5-7; Ex. E, Martin Depo. 245:17-20)

           Specifically, the Court would have to examine the training of each nurse employee at

each location and department, the reporting decisions of each nursing employee, and the

participation of any such nurse employee in On-Call Work, as very few nurses across CHI

Health are even eligible or able to perform On-Call Work.24 To make any liability and damages


           23
           See King, 2006 WL 118577, at *15 (gathering cases where individual issues in regard
to factual situations, including facts regarding amount of time worked, various supervisors and
decisions, day-to-day tasks, etc., precluded treatment as a collective action); see also Richardson,
2012 WL 334038, at *4 (where only three or four managers supervising a minimal number of the
proposed collective allegedly required or condoned unpaid off-the-clock work, the court found it
“clear that resolution of each plaintiff’s claim [would] require individualized inquiries about his
or her specific manager’s policies and practices”); Castle, 2008 WL 495705, at *5 (finding
differing policies and practices in branches and districts and the various circumstances under
which unpaid overtime was allegedly worked weighed against conditional certification); see also
id. (collecting cases denying conditional certification in “off the clock” cases where individual
issues predominated).
           24
          Only certain nurse employees are even eligible to work on-call shifts; even fewer of
those nurses would ever need to—or be able to—perform any work remotely. (Ex. A, Austin
Dec. at ¶¶ 10-13) Plaintiffs have acknowledged they have no firsthand knowledge of whether
any nurses outside the IR Department at St. Elizabeth even participate in On-Call Work
whatsoever though they have attempted to introduce endoscopy as a department that might. At
best, a couple of Plaintiffs testified that Endoscopy employees (as opposed to nurses) might.
There is certainly no testimony that any nurse outside the IR Department was prohibited from

                                                28
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 31 of 36 - Page ID # 1904


determination for any individual nurse, both Plaintiffs and Defendants agree that the Court will

have to perform a complicated inquiry on a nurse-by-nurse basis:

                 First, the Court must determine whether a nurse was working an on-call shift.

                 Then, it must be determined if during that on-call shift the nurse performed any
                  On-Call Work. For each potential instance of On-Call Work, the Court must
                  determine if the nurse performed compensable work related to her nursing
                  position without returning to the hospital; that is, did the nurse receive a phone
                  call, text message, email, or perform some other task remotely?

                 If the answer is in the affirmative, for each instance of On-Call Work, the length
                  of time spent performing such work must be determined.

                 Then it must be determined whether the nurse was already clocked into the
                  Kronos timekeeping system such that she was already receiving pay for the
                  compensable work. If the nurse was not, the Court must determine whether the
                  nurse already received compensation for that time worked (because a time card
                  edit was properly submitted and appropriate compensation was paid).

                 Lastly, because Plaintiffs’ claim pursuant to the FLSA involves only overtime, it
                  will then have to be determined whether any uncompensated On-Call Work (the
                  actual minutes of the compensable work time) resulted in the nurses’ total time
                  worked in the applicable workweek to exceed over 40 hours and only if so,
                  calculate any overtime wages owed to the nurse.

(See generally Ex. D, Endicott Depo. 255:1-256:8; Ex. E, Martin Depo. 244:17-250:2; Ex. F,

Nabity Depo. 86:4-88:1; Ex. H, Walkinshaw Depo. 178:5-12; Ex. C, Ellwanger Depo. 179:7-

180:6) This process must be repeated for every instance of On-Call Work.

           Moreover, given the significant number of individual determinations that would be

required to resolve each nurse’s claims, there likewise would be a significant number of

individualized defenses to those claims, again rendering this litigation inappropriate for treatment

as a collective action. See, e.g., King, 2006 WL 118577, at *15. Case-by-case examinations

reporting On-Call Work. See supra fn. 7. This lends itself to a situation which would require the
Court to determine which nurse employees were eligible to work on-call shifts and which of
them were able to, and did, perform any of their work tasks remotely – leading not only to
individualized inquiries, but also rendering the proposed collective overbroad on its face, as
merely working an on-call shift or being subject to the On-Call Policies does not mean a nurse
performed, or could perform, On-Call Work (and, further, whether such work pushed them into
overtime hours for a workweek).

                                                  29
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 32 of 36 - Page ID # 1905


must occur to determine whether individuals made decisions of their own accord regarding their

reporting or recording of On-Call Work and the time spent doing so. See, e.g., Saleen, 2009 WL

1664451, at *5 (noting conditional certification inappropriate where opt-ins gave wide-ranging

reasons as to why they failed to record when they worked through lunch breaks). Case-by-case

examinations must also occur to determine whether any such On-Call Work would fall within a

de minimis exception under the FLSA. See 29 C.F.R. § 785.47; Zivali v. AT & T Mobility, LLC,

784 F. Supp. 2d 456, 468 (S.D.N.Y. 2011) (noting the extent to which work was de minimis

would “necessarily vary widely according to the particular situation of each individual plaintiff”

and thus weighed “heavily against proceeding” as a collective action).

           Simply put, what amounts to essentially endless individualized determinations and

individualized potential defenses render this case inappropriate for collective treatment.


IV.        PLAINTIFFS’ PROPOSED NOTICE AND METHOD OF DELIVERY ARE
           INAPPROPRIATE.

           Plaintiffs’ proposed notice is fundamentally flawed. If the Court grants conditional

certification, the Court should direct the parties to meet and confer within thirty days on the form

of the Notice and Consent to Join Form.

           If the Court chooses, however, to revise the Notice, it should, at least:

             Limit the collective period. The appropriate collective period should be three
years from the date the Court enters any conditional certification order. Holaway v. Stratasys,
Inc., No. CV 12-998, 2012 WL 12895690, at *4 (D. Minn. Oct. 30, 2012).

               Limit the notice period to 45 days. There is no legitimate reason for the notice
period to be open for two months (60 days). See Martinez, 265 F.R.D. at 501 (reducing
plaintiffs’ proposed 120-day notice period to 45 days); Greenwald v. Phillips Home Furnishings,
Inc., No. 4:08-cv-1128, 2009 WL 1025545 (E.D. Mo. Apr. 15, 2009) (approving a 45-day opt-in
period).

              Limit the collective definition. The initial definition of the proposed notice
includes no reference to “On-Call Work” or work performed remotely, which is the only type of
work at issue in this litigation. Rather, the definition is overbroad and includes a reference to
performing “work while on call,” which could include any work during an on-call shift,
including call-back work (when a nurse physically returns to a hospital, clocks-in using Kronos,
                                                30
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 33 of 36 - Page ID # 1906


and is not engaged in On-Call Work), which is not at issue in this litigation. Likewise, the notice
does not properly refer to potential collective members to exclude those who properly reported
and were paid for On-Call Work, none of whom should be allowed to join the litigation.
Plaintiffs’ proposed consent to join form includes the same errors.

               Limit the Notice to the FLSA claim at issue. The proposed notice refers to
Plaintiffs’ state law claims, which are not the subject of Plaintiffs’ Motion for Conditional
Certification, nor should they be part of any notice of conditional certification. Likewise, the
proposed notice refers to potential recovery of a “penalty,” but the FLSA does not provide for
any such penalty; accordingly, any reference to penalty should be deleted from the notice.

              The Notice should not contain legal advice. Sections 3 and 4 of Plaintiffs’
proposed notice include legal advice, including information regarding timing of filing consent to
join forms, evidence required to establish a claim, and the effect of any prior settlement
agreements with Defendants. Such information is beyond that which is appropriate for inclusion
in a Court-ordered notice, and should be deleted from the notice.

               The Notice should not promise any recovery. In Section 5 of the proposed
notice, the language reads as follows: “If Plaintiffs recover money from Defendants, you will be
able to receive a share.” (emphasis added) The Court-approved notice should not promise any
such recovery, and should instead read, “…you may be able to receive a share” to account for the
possibility that a collective member may not have any uncompensated On-Call Work.

              The Court cannot evaluate and approve Plaintiffs’ proposed website “To be
inserted.” Defendants cannot meaningfully respond to Plaintiffs’ proposed website, which
includes no information beyond “To be inserted.” Plaintiffs fail to identify what information
they propose including on the website such that neither the Court, nor Defendants, can evaluate
the proposed website. This, alone, demonstrates why the parties should be ordered to meet and
confer regarding all aspects of a proposed notice. To the extent the Court allows any such
website, it should be limited to the exact same information included on any Court-approved
“paper notice.”

              The collective list should be limited to information needed to effectuate notice
(i.e., names and home addresses), and dissemination of notice should be limited to First
Class Mail. Plaintiffs want to use regular mail and email to provide notice and to then send
reminder notices through regular mail and email. This is excessive and unwarranted. See
Sharma v. Burberry Limited, 52 F. Supp.3d 443, 464 (E.D.N.Y. 2014) (denying request for email
notice). Not only is email notice unnecessary, it is not practical given that Defendants do not
actively maintain a listing of personal email addresses for employees. Likewise, Defendants
should not be required to provide partial Social Security Numbers or phone numbers for returned
notices as class administrators routinely engage in skip-tracing methods without such
information. See Christiansen v. Glazer, No. 12-01283, 2013 WL 12142838, at *5 (W.D. Mo.
Sept. 4, 2013) (denying disclosure of social security numbers); Littlefield v. Dealer Warranty
Servs., LLC, 679 F. Supp. 2d 1014, 1018 (E.D. Mo. 2010) (denying request for employees’
personal telephone numbers). To the extent such information is required for returned notices,
providing such information to Plaintiffs’ counsel within five calendar days is not reasonable, and
any such time period should be extended to at least seven (7) business days.


                                                31
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 34 of 36 - Page ID # 1907


             A reminder notice is not necessary. A reminder notice could be seen as judicial
endorsement of the litigation. Latcham v. U.S. Pizza Co., Inc., No. 4:16-CV-00582, 2017 WL
5662350, at *3 (E.D. Ark. June 5, 2017). Accordingly, no reminder notice should be ordered by
the Court.

             Add language. The Notice should provide that “[i]f you join this lawsuit, you
will be a party plaintiff and you may be required to respond to written questions, produce
documents related to your claims, testify under oath during a deposition or in court about your
work habits, or any combination of those things.” See Knaack v. Armour-Eckrich Meats, LLC,
991 F. Supp.3d 1052, 1061 (D. Minn. 2014).

             Plaintiffs’ proposed consent to join form should include the correct collective
definition. As a threshold matter, Plaintiffs’ proposed consent to join wholly fails to mention
the word “nurse.” Likewise, the consent to join form includes a vague and undefined reference
to “was compensated under the hourly rate of pay,” which is not part of the collective definition
in any way. The consent to join form should be edited to mirror the collective definition
approved by the Court.

               The consent to join form must be limited to the Court-approved collective.
Plaintiffs’ proposed consent to join form includes the language, “I also consent to join any
separate or subsequent action to assert my claims against CommonSpirit Health, CHI Nebraska,
SERMC and/or any related entities or persons potentially liable,” which, on its face, is
overbroad. Plaintiffs cannot circumvent the opt-in procedures required under Section 216(b)
utilizing this proposed language for future actions, which are not conditionally certified or
certified in any shape or form by the Court.

V.         CONCLUSION

           The Named Plaintiffs complain that they did not enjoy the benefit of a lawful Policy that

was intended to pay them generously for On-Call Work, which – in theory – could have

impacted their eligibility for overtime under the FLSA. Plaintiffs uniformly acknowledge the

lawful Policy, and uniformly testified that in their IR Department at St. Elizabeth their IR

Director prohibited them from reporting On-Call Work. They point to no other potential

violation of the lawful Policy because there was no violation outside of St. Elizabeth’s IR

Department. That is the beginning and end of the story. The lawful Policy itself, evidence

regarding training, evidence of completed time edit logs, evidence of remedying the IR

Department deviance, and counseling of the IR Department Director all in are direct

contradiction of Plaintiffs’ unsupported theory of an enterprise wide policy to violate the lawful


                                                  32
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 35 of 36 - Page ID # 1908


Policy. Conditional certification is inappropriate and unjust. The common On-Call Work Policy

was lawful, and Plaintiffs provide no evidence of a violation of that lawful Policy outside the St.

Elizabeth IR Department. The evidence is otherwise. Plaintiffs (arguably) are similarly situated

to one another, and (inarguably) that is it.

           For the foregoing reasons, Defendants respectfully request that the Court deny Plaintiffs’

Motion for Conditional Certification and for such other relief as the Court deems appropriate

given the record evidence set forth herein.


                                            Respectfully submitted,

                                            POLSINELLI PC



                                            By: /s/ Karen K. Cain
                                               KAREN K. CAIN (admitted D. Neb. 2.14.19)
                                               JASON N.W. PLOWMAN (NE #26652)
                                               EMMA R. SCHUERING (admitted D. Neb. 2.14.19)
                                               MATTHEW P.F. LINNABARY (admitted D. Neb.
                                               2.14.19)
                                               900 W. 48th Place, Ste. 900
                                               Kansas City, MO 64112
                                               (816) 753-1000
                                               Fax: (816) 753-1536
                                               kcain@polsinelli.com
                                               jplowman@polsinelli.com
                                               eschuering@polsinelli.com
                                               mlinnabary@polsinelli.com

                                            ATTORNEYS FOR DEFENDANTS


                                CERTIFICATE OF COMPLIANCE

       Defendants offer this Certificate of Compliance in accordance with Local Rule 7.1(d)(3).
Defendants’ Brief in Opposition to Plaintiffs’ Motion for Conditional Certification contains
12,688 words and complies with the word limits of Local Rule 7.1(d)(1)(A). Undersigned
counsel relied on the word-count function of Microsoft Word 2010 to calculate the number of
words contained in Defendants’ Brief, and the function was applied to include the caption,
headings, footnotes, and quotations.


                                                /s/    Karen K. Cain
                                                Attorney for Defendants

                                                  33
74080296
4:19-cv-03012-BCB-SMB Doc # 116 Filed: 08/24/20 Page 36 of 36 - Page ID # 1909


                                  CERTIFICATE OF SERVICE

       The undersigned hereby certify that on the 24th day of August, 2020, a true and correct
copy of the above and foregoing was electronically filed with the Clerk of the Court by using the
Court’s eFiling System, which sends a notice of electronic filing constituting service to the
following:

Kathleen M. Neary                                R. Joseph Barton
Vincent M. Powers                                Vincent Cheng
Powers Law                                       Block & Leviton LLP
411 South 13th Street, Ste. 300                  1735 20th Street NW
Lincoln, NE 68508                                Washington, DC 20009
(402) 474-8000                                   (202) 734-7046
Kathleen@vpowerslaw.com                          jbarton@blockesq.com
Vince@vpowerslaw.com                             vincent@blockesq.com

ATTORNEYS FOR PLAINTIFFS                         Vincent Cheng
                                                 Block & Leviton LLP
                                                 100 Pine Street, Suite 1250
                                                 San Francisco, CA 94111
                                                 vincent@blockesq.com

                                                 ATTORNEYS FOR PLAINTIFF


                                             /s/   Karen K. Cain                  ______
                                            Attorney for Defendant




                                               34
74080296
